DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/055,770 filed on July 31, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 and 13-20 are still pending, with claims 1-3 and 13-19 being currently amended. Claim 12 is cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 31, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 9 of the remarks, filed July 31, 2021, with respect to the 103 rejections of claims 1-11 and 13-20have been fully considered and are persuasive.  The 103 rejections of claims 1-11 and 13-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “converting heat generated by a power battery of the UAV into electrical power, the power battery including at least one of a lead-acid cell, a lithium air cell, a lithium-ion cell, a nickel-cadmium cell, or a nickel-metal hydrogen cell; storing the electrical power converted from the heat in a supercapacitor; and controlling the supercapacitor to supply the electrical power converted from the heat to a power-consuming component of the UAV to supplement a power output from the power battery in response to the UAV being accelerating, ascending, and/or moving against a head wind during a flight in air” in combination with all the other elements recited in claim 1.
Claims 2-11 and 13-18, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 19 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1.
Claim 20, being dependent on claim 19, is allowable for the same reasons as claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Dyer et al. US PGPUB 2012/0043943 discloses a rechargeable battery for a vehicle with a thermoelectric module connected to a battery coolant system which harvests thermal energy from the battery. However, Dyer fails to teach storing the energy in a supercapacitor and combining the outputs of the supercapacitor and battery to power UAV propulsion. Furthermore, Dyer’s thermoelectric module works only while the vehicle is stationary and connected to an external charging station. Thus, Dyer, also fails to teach or suggest the allowable subject matter indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859